 



EXHIBIT 10.1

TBC CORPORATION

DEFERRED COMPENSATION PLAN FOR DIRECTORS

(EFFECTIVE JANUARY 1, 1989 AND
AMENDED EFFECTIVE JULY 1, 1992 AND
MARCH 2, 2005)

     1. PURPOSE OF THE PLAN. The purpose of this Deferred Compensation Plan (the
“Plan”) is to provide a procedure whereby a member of the Board of Directors (a
“Director”) of TBC Corporation (the “Company”) may defer the payment of all or a
specified part of the compensation payable to him for services as a Director
(which, for the purpose of the Plan, shall include compensation for services as
a member of a committee of the Board of Directors).

     2. ELECTION TO DEFER.

     (a) A Director may elect to defer the payment of all or a specified part of
the compensation payable for services as a Director by executing a Director’s
Election (the “Election”) and delivering such Election to the Secretary of the
Company. The Election shall be effective as of the first day of the next
succeeding calendar year. In the case, however, of a person who has been elected
to serve a first term as a Director, the Election may be made within 30 days
after the date the person is first elected as a Director. In either such case,
the Election shall apply only to compensation payable for services rendered on
or after the effective date of the Election. The Election shall remain in effect
until terminated or changed as provided in this Plan.

     (b) A Director may terminate any Election relating to future services by
giving written notice of termination to the Secretary of the Company. A Director
may change any Election relating to future services by executing a revised
Election and delivering such Election to the Secretary of the Company. Except as
provided in subparagraph 2(c), any such termination or change in the amount to
be deferred shall be effective only with respect to compensation payable for
services as a Director on or after the first day of the next succeeding calendar
year.

     (c) A Director may change an Election with respect to compensation for
services to be performed during the last three calendar quarters of 2005 by
executing an Election and delivering such Election to the Secretary of the
Company on or before March 15, 2005.

     3. DIRECTORS’ ACCOUNTS.

     (a) The Company shall establish and maintain a separate account for each
Director who has elected to defer compensation in which shall be recorded the
amount of the Director’s deferred compensation pursuant to this Plan. The
Company shall credit to each such account, on a daily basis, interest on the
amount then credited to such account (including all previous credits to such
account by operation of this subparagraph (a)) computed at an annual rate which
is equal to the average yield for BBB Industrial Bonds, as published in the
Standard & Poor’s Corporate and Government Bond Yield Index (or such similar
index as the Compensation Committee of the Board of Directors shall select) for
the month last preceding the beginning of the then current calendar quarter.

     (b) Each Director’s account shall be solely a memorandum account, and title
to and beneficial ownership of any amounts credited thereto shall at all times
remain in the Company. The effect of a Director’s agreement to defer
compensation is simply to create an

 



--------------------------------------------------------------------------------



 



unfunded and unsecured promise to pay deferred compensation to the Director, his
estate or the Director’s beneficiaries, in accordance with the terms of the
Plan. Nothing contained in the Plan and no deferral of payment pursuant to the
Plan shall by itself create or be construed to create a trust of any kind, or a
fiduciary relationship of any kind between the Company and any Director, his
estate, or any beneficiary of such Director designated pursuant to paragraph
4(e), or any other person. No right or benefit under the Plan shall be subject
to anticipation, alienation, sale, assignment, pledge, encumbrance or charge,
and any attempt to anticipate, alienate, sell, assign, pledge, encumber, or
charge the same shall be void.

     4. PAYMENT OF DEFERRED COMPENSATION.

     (a) A Director may receive payment of the total credited to his account
(i) in one lump sum payment at the time he ceases to be a Director, or (ii) in
equal annual installments during no more than the 10 calendar years commencing
with the calendar year next following the calendar year in which he ceases to be
a Director, or (iii) in a combination of such lump sum and annual installments.
The method of receiving the amount credited to a Director’s account shall be
specified in the Election executed pursuant to paragraph 2.

     (b) Unless a different manner of payment is selected pursuant to (a) above,
payment of the total amount credited to a Director’s account at the time he
ceases to be a Director shall be paid to him in 10 equal annual installments.

     (c) The first annual installment payment, whether made pursuant to (a) or
(b) above, shall be paid before the fifteenth business day of the calendar year
first following the year in which the Director ceases to be a Director, and
subsequent installments shall be paid before the fifteenth business day of each
succeeding calendar year until the entire amount credited to the Director’s
account shall have been paid.

     (d) To each installment payment there shall be added, and paid to the
former Director, an amount equal to the interest credited, since the date of the
last previous installment payment, to the former Director’s account pursuant to
paragraph 3(a).

     (e) If all of the payments required by this paragraph 4 shall not have been
made to a former Director prior to his death, then after his death such payments
shall be made to such beneficiary or beneficiaries as he shall have designated
on the Election delivered to the Secretary of the Company or, failing such
written designation, to his estate. The Director may, by delivery of a revised
Election to the Secretary of the Company prior to his death, change the payee to
whom such payment is made.

     (f) Notwithstanding the preceding provisions of this paragraph 4, if the
total amount credited to a Director’s account at the time he ceases to be a
Director is less than $10,000, payment of such amount shall be made to him in
one lump sum at the time he ceases to be a Director.

     (g) The time and/or manner of payment provided in the Plan or chosen by the
Director may be changed by the Compensation Committee of the Board of Directors,
in its sole discretion, but only, unless the Compensation Committee determines
otherwise, in the event of a severe financial hardship to the Director resulting
from a sudden and unexpected illness or accident to the Director, or to a
dependent (as defined in Section 152(a) of the Internal Revenue Code of 1986, as
amended (the “Code”) of the Director, loss of the Director’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Director. Notwithstanding the
foregoing, the Compensation Committee shall not exercise discretion to change
the time and/or manner of payment, to the extent that such change would invoke
the penalties of Section 409A of the Code.

 



--------------------------------------------------------------------------------



 



     5. ADMINISTRATION. The Plan shall be administered by the Compensation
Committee of the Board of Directors. The decision of the Compensation Committee
shall be final and binding with respect to the interpretation, construction and
application of the Plan. Notwithstanding the foregoing, the Plan is intended to
comply with all applicable requirements of Section 409A of the Code and shall be
administered, interpreted and construed to carry out such intention. Any
provision of the Plan that cannot be so administered, interpreted and construed
shall be void and of no effect. The Compensation Committee may refer to the
Board of Directors the exercise of any power, authority or discretion assigned
to it in the Plan and, in such case, the decision of the Board shall have the
same effect as that therein ascribed to a decision of the Compensation
Committee. The Secretary of the Company may delegate to any Assistant Secretary
any or all of the functions assigned to the Secretary in the Plan.

     6. AMENDMENT OR TERMINATION. The Board of Directors may amend or terminate
the Plan at any time. No amendment or termination of the Plan shall void an
Election already in effect for the then current calendar year or any preceding
calendar year, nor adversely affect the right of a former Director, his estate
or designated beneficiaries to payments in accordance with paragraph 4 of
amounts credited to his account prior to such amendment or termination together
with amounts credited thereto subsequent to such amendment or termination
pursuant to paragraph 3(a).

     7. NONASSIGNABILITY. No right or benefit under this Plan may be sold,
assigned, alienated, pledged or charged.

 



--------------------------------------------------------------------------------



 



TBC CORPORATION
DEFERRED COMPENSATION PLAN FOR DIRECTORS

Director’s Election

     In accordance with the provisions of the Deferred Compensation Plan for
Directors (the “Plan”) of TBC Corporation (the “Company”), I elect:

     1. To defer ___% of all compensation payable to me for my services as a
Director and as a member of a committee of the Board of Directors of the Company
which are rendered during the calendar year beginning January 1, ___, and
succeeding calendar years.

     2. To receive payment of the amount credited to my deferred compensation
account in the following manner (I have lined out the methods not applicable):

     a. In equal annual installments during the ___(not to exceed 10) calendar
years commencing with the calendar year next following the calendar year in
which I cease to be a Director.

     b. In one lump sum payment at the time I cease to be a Director.

     c. In the following combination of (i) a lump sum at the time I cease to be
a Director and (ii) annual installments commencing with the calendar year next
following the calendar year in which I cease to be a Director:

- $__________ in a lump sum;

- the balance in ___ (not to exceed 10) equal
annual installments.

     3. To have any payments required by paragraph 2 above which have not been
made to me prior to my death, paid after my death to:

     
 
   

   
 
   

   
 
   

   
 
   

      Date   Signature of Director

     The undersigned, Secretary of the Company, acknowledges receipt of the
above election on _________, ___.

      

        Secretary

 